Case 0:19-cv-60341-MGC Document 61 Entered on FLSD Docket 11/27/2019 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 19-CV-60341-CIV-COOKE/HUNT

  OJ COMMERCE LLC; and
  NAOMI HOME, INC.,

                        Plaintiffs,

  v.


  KIDKRAFT, INC.; and
  MIDOCEAN PARTNERS IV, L.P.,

                        Defendants.

  _____________________________/

     DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO FILE A RESPONSIVE
    PLEADING TO PLAINTIFFS’ COMPLAINT (DKT. NO. 1) AND MEMORANDUM
                      OF LAW IN SUPPORT THEREOF

           Defendants KidKraft, Inc. and MidOcean Partners IV, L.P. (collectively,

  “Defendants”) hereby move under Federal Rule of Civil Procedure 6(b)(1)(a) for an

  extension of time, from December 3, 2019 to December 20, 2019, to file a responsive

  pleading pursuant to Fed. R. Civ. P. 12(a)(4)(A).

                                  MEMORANDUM OF LAW

           In support of this motion, Defendants show as follows:

           On February 7, 2019, Plaintiffs filed their complaint alleging antitrust violations

  and a tortious interference claim. Dkt. No. 1. On November 18, 2019, this Court held a

  hearing on Defendants’ fully-briefed motion to dismiss. Dkt. No. 47. At the hearing, the

  Court indicated that it would deny Defendants’ motion. On November 19, 2019, the

  Court denied Defendants’ motion to dismiss. Dkt. No. 49. In light of the Court’s denial




  50942081;1
Case 0:19-cv-60341-MGC Document 61 Entered on FLSD Docket 11/27/2019 Page 2 of 6




  of the motion to dismiss, the deadline for Defendants to file a responsive pleading is

  December 3, 2019. See Fed. R. Civ. P. 12(a)(4)(A).

           Defendants request an extension of the deadline to file their responsive pleading

  to December 20, 2019 (a) to accommodate counsel’s family obligations and travel plans

  during the Thanksgiving week, and (b) to allow Defendants to devote their time and

  resources to the mediation in this matter that is scheduled for December 16, 2019. Good

  cause exists for this extension.

           Defendants’ pleading is currently due immediately after Thanksgiving week.

  Defendants’ counsel have pre-existing family obligations and travel plans over the

  holiday, which makes compliance with the existing deadline extremely difficult. In

  addition, Defendants’ counsel has prior commitments on other matters during the week

  of December 2, which would add to the challenge of responding by the current deadline.

  See Smith v. Conner, No. 8:12-CV-52-T-30AEP, 2013 WL 178974, at *2 (M.D. Fla. Jan. 17,

  2013) (granting motion to extend time to file responsive pleading in light of counselors’

  other obligations and holiday season challenges).

           Defendants would ordinarily request a 10-day extension (to December 13) to

  accommodate these challenges, but in light of the mediation between the parties that is

  scheduled for December 16, Defendants request an additional 7-day extension to

  December 20. This extension will enable Defendants to focus their time and resources on

  the mediation and, if a resolution is achieved, avoid expending unnecessary resources.

  Advanced Bodycare Sols., LLC v. Thione Int'l, Inc., 524 F.3d 1235, 1241 (11th Cir. 2008) (noting

  that it is appropriate for courts, in their discretion, to give the parties time to mediate to

  avoid unnecessary expense). Accordingly, good cause exists for the extension to allow

  Defendants to invest time and resources toward mediation and avoid unnecessary

  expense.




                                                 2
  50942081;1
Case 0:19-cv-60341-MGC Document 61 Entered on FLSD Docket 11/27/2019 Page 3 of 6




           This extension will not affect the trial date or any other deadline in the case. This

  Motion is not being interposed for purposes of delay and neither the parties nor the Court

  will be prejudiced by the requested extension.

           Defendants conferred with Plaintiffs in an effort to seek consent for this motion.

  Plaintiffs refused to consent, but in doing so did not identify any prejudice that would

  result from this short extension.         Defendants respectfully submit that Plaintiffs’

  obstructionist refusal to consent to this reasonable request for an extension should not be

  a basis for denying the extension.

           Accordingly, Defendants ask the Court to issue an order granting an extension

  until December 20, 2019 for Defendants to file their responsive pleading.



           Certification pursuant to L.R. 7.1(a)(3):    Pursuant to Local Rule 7.1(a)(3), on

  November 26 and 27, 2019, counsel for Defendants, Joshua Lipton, conferred with

  Plaintiffs' counsel, Velvel Freedman, by telephone and email in a good faith effort to seek

  consent for the relief requested herein. Counsel for Plaintiffs indicated that they oppose

  the requested extension of time.




           DATED: November 27, 2019           Respectfully submitted,

                                              /s/ Joshua Lipton
                                              Joshua Lipton (Pro Hac Vice)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              1050 Connecticut Avenue, N.W.
                                              Washington, DC 20036-5306
                                              Telephone: 202.955.8500
                                              Facsimile:     202.467.0539
                                              jlipton@gibsondunn.com

                                              Scott K. Hvidt (Pro Hac Vice)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              2001 Ross Avenue, Suite 2100

                                                 3
  50942081;1
Case 0:19-cv-60341-MGC Document 61 Entered on FLSD Docket 11/27/2019 Page 4 of 6




                                     Dallas, Texas 75201
                                     Telephone: (214) 698-3100
                                     Facsimile: (214) 698-3400
                                     shvidt@gibsondunn.com

                                     -and-

                                     Lawrence D. Silverman, Esq.
                                     Florida Bar Number: 7160
                                     Email: lawrence.silverman@akerman.com
                                     Alexandra M. Mora, Esq.
                                     Florida Bar Number: 052368
                                     Email: alexandra.mora@akerman.com
                                     AKERMAN LLP
                                     Three Brickell City Centre
                                     98 Southeast Seventh Street
                                     Suite 1100
                                     Miami, FL 33131
                                     Phone: (305) 374-5600
                                     Fax: (305) 374-5095

                                     ATTORNEYS FOR DEFENDANTS




                                       4
  50942081;1
Case 0:19-cv-60341-MGC Document 61 Entered on FLSD Docket 11/27/2019 Page 5 of 6




                                    CERTIFICATE OF SERVICE


           I hereby certify that on the 27th day of November, 2019, a true and correct copy of

  the foregoing brief was served via the Court’s CM/ECF System upon all counsel of record.



                                                           /s/ Lawrence D. Silverman
                                                           Lawrence D. Silverman




  50942081;1
Case 0:19-cv-60341-MGC Document 61 Entered on FLSD Docket 11/27/2019 Page 6 of 6




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                      CASE NO. 19-CV-60341-CIV-COOKE/HUNT

  OJ COMMERCE LLC; and
  NAOMI HOME, INC.,

                     Plaintiffs,

  v.


  KIDKRAFT, INC.; and
  MIDOCEAN PARTNERS IV, L.P.,

                     Defendants.

  _____________________________/

  [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION FOR EXTENSION OF
     TIME TO FILE A RESPONSIVE PLEADING TO PLAINTIFFS’ COMPLAINT

        Before the Court is Defendants’ Motion for Extension of Time to File a Responsive

  Pleading to Plaintiffs’ Complaint from December 3, 2019 to December 20, 2019 (17-day

  extension). The Court finds the motion is well taken and should be and hereby is

  GRANTED. It is therefore ORDERED that the deadline for Defendants to file their

  responsive pleading is December 20, 2019.

        SO ORDERED.



  DATED: ________________                       ___________________________

                                                The Honorable Marcia Cooke

                                                United States District Judge
